Name: COMMISSION REGULATION (EC) No 165/98 of 23 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities24. 1. 98 L 19/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 165/98 of 23 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 24. 1. 98L 19/2 ANNEX to the Commission Regulation of 23 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 48,9 212 30,4 624 165,0 999 81,4 0707 00 05 052 159,1 999 159,1 0709 10 00 220 72,2 999 72,2 0709 90 70 052 136,2 204 147,4 999 141,8 0805 10 10, 0805 10 30, 0805 10 50 052 44,6 204 40,3 212 33,8 220 48,3 400 54,1 448 28,7 600 60,9 624 56,2 625 32,0 999 44,3 0805 20 10 052 60,1 204 62,9 624 78,7 999 67,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 75,4 204 71,0 624 87,7 999 78,0 0805 30 10 052 58,2 400 73,1 600 82,3 999 71,2 0808 10 20, 0808 10 50, 0808 10 90 060 55,0 400 93,3 404 85,1 720 101,7 728 82,4 800 100,7 999 86,4 0808 20 50 052 92,5 064 88,4 388 102,6 400 104,1 999 96,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.